              Case 2:20-cv-01508-JLR Document 90 Filed 09/13/21 Page 1 of 6




 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10          ALLSTATE INDEMNITY                           CASE NO. C20-1508JLR
            COMPANY,
11                                                       ORDER GRANTING MOTION
                                 Plaintiff,              TO CONTINUE
12                 v.

13
            RANDY LINDQUIST, et al.,
14
                                 Defendants.
15
                                       I.      INTRODUCTION
16
            Before the court is Defendant Randy Lindquist’s motion to continue Plaintiff
17
     Allstate Indemnity Company’s (“Allstate”) motion for partial summary judgment. (2d
18
     Cont. Mot. (Dkt. # 71); see Reply (Dkt. # 83).) Allstate opposes the motion. (Resp.
19
     (Dkt. # 81).) The court has considered the parties’ submissions, the relevant portions of
20

21   //

22   //


     ORDER - 1
                Case 2:20-cv-01508-JLR Document 90 Filed 09/13/21 Page 2 of 6




 1   the record, and the applicable law. Being fully advised,1 the court GRANTS Mr.

 2   Lindquist’s motion to continue.

 3                                       II.     BACKGROUND

 4          Allstate filed this lawsuit against Mr. Lindquist and JPMorgan Chase Bank, N.A.

 5   (collectively, “Defendants”) on October 13, 2020. (See Compl. (Dkt. # 1).) Allstate

 6   seeks declaratory relief establishing that Mr. Lindquist’s homeowner’s insurance policy

 7   does not cover harm to his property that was damaged in a fire on December 25, 2019.

 8   (See id. ¶¶ 6.1-6.3.) On November 12, 2020, less than a month after initiating the case,

 9   Allstate moved for partial summary judgment. (MSJ (Dkt. # 8).) Mr. Lindquist moved

10   for a continuance of the summary judgment motion on November 19, 2020. (Cont. Mot.

11   (Dkt. # 12).) On December 3, 2020, the court granted a continuance in order to allow Mr.

12   Lindquist a reasonable opportunity to discover facts relevant to Allstate’s summary

13   judgment motion, which the court re-noted to February 5, 2021. (12/3/20 Order (Dkt.

14   # 20) at 5-6.) After full briefing, the court denied Allstate’s summary judgment motion.

15   (3/5/21 Order (Dkt. # 52) at 21.)

16          Thereafter, a dispute arose between the parties regarding which parts of Mr.

17   Lindquist’s claim file, if any, must be produced in discovery. (See 8/16/21 Order (Dkt.

18   # 73).) After receiving briefing, holding a hearing, and conducting in camera review of

19   the disputed records (id. at 2), the court ordered Allstate to produce certain documents

20

21          1
             No party has requested oral argument (see 2d Cont. Mot. at 1; Resp. at 1), and the court
     concludes that oral argument would not be helpful to its disposition of the motion, see Local
22   Rules W.D. Wash. LCR 7(b)(4).


     ORDER - 2
              Case 2:20-cv-01508-JLR Document 90 Filed 09/13/21 Page 3 of 6




 1   that had previously been redacted or withheld and to conduct a review of other

 2   documents previously withheld in their entirety (id. at 11).

 3          While that order was pending, Allstate moved again for partial summary judgment

 4   on August 12, 2021, arguing that partial summary judgment is appropriate because Mr.

 5   Lindquist “misrepresented and concealed material facts to Allstate and that he failed to

 6   cooperate in the investigation of the claim by failing to report losses on the property.”

 7   (2nd MSJ (Dkt. # 71) at 1.) As before, Mr. Lindquist has moved to continue Allstate’s

 8   summary judgment motion because he “has not had a reasonable opportunity to

 9   investigate or conduct discovery regarding the important issues raised in Allstate’s

10   motion.” (2d Cont. Mot. at 2).

11                                          III.   ANALYSIS

12          Mr. Lindquist argues that the court should defer ruling on Allstate’s motion for

13   partial summary judgment because he “has not had a reasonable opportunity to

14   investigate or conduct discovery regarding the important issues raised in Allstate’s

15   motion.” (2d Cont. Mot. at 2.) The court agrees.

16          Under Federal Rule of Civil Procedure 56(d), if the nonmoving party “shows by

17   affidavit or declaration that, for specified reasons, it cannot present facts essential to

18   justify its opposition, the court may: (1) defer considering the motion or deny it; (2) allow

19   time to obtain affidavits or declarations or to take discovery; or (3) issue any other

20   appropriate order.” Fed. R. Civ. P. 56(d). To prevail on a Rule 56(d) motion, the party

21   opposing summary judgment “must make ‘(a) a timely application which (b) specifically

22   identifies (c) relevant information, (d) where there is some basis for believing that the


     ORDER - 3
                Case 2:20-cv-01508-JLR Document 90 Filed 09/13/21 Page 4 of 6




 1   information sought actually exists.’” Emps. Teamsters Loc. Nos. 175 & 505 Pension Tr.

 2   Fund v. Clorox Co., 353 F.3d 1125, 1129 (9th Cir. 2004) (quoting VISA Int’l Serv. Ass’n

 3   v. Bankcard Holders of Am., 784 F.2d 1472, 1475 (9th Cir.1986)). Moreover, unless the

 4   party requesting a continuance “has not diligently pursued discovery of the evidence,”

 5   their request “should be granted almost as a matter of course.” Burlington N. Santa Fe

 6   R.R. Co. v. The Asssiniboine & Sioux Tribes of the Fort Peck Reservation, 323 F.3d 767,

 7   773-74 (9th Cir. 2003) (internal quotation marks and citations omitted). Mr. Lindquist

 8   meets this standard.

 9          To begin, Mr. Lindquist’s motion is timely. He filed the request only seven days

10   after Allstate filed its summary judgment motion (see 2d Cont. Mot.; 2d MSJ) and well in

11   advance of the discovery deadline (see Sched. Order (Dkt. # 30)). Mr. Lindquist’s

12   motion also identifies specific categories of records that he contends are necessary to

13   resolve the issues presented in Allstate’s summary judgment motion. (See 2d Cont. Mot.

14   at 3-4 (citing Knudsen Decl. (Dkt. # 75) Exs. A-F; Reply at 2.)2 These include: a

15   complete claim file from Allstate;3 documents and communications from Allstate Agent

16
            2
               Rule 56(d) requires the party requesting a continuance to demonstrate its need through
17   “affidavit or declaration.” See Fed. R. Civ. P. 56(d). Mr. Lindquist asserts that his motion “is
     based on the Declaration of Kathryn Knudsen and the records and files herein.” (See 2d Cont.
18   Mot. at 2.) The Knudsen Declaration avers that the records attached as exhibits are true and
     correct copies but includes no other factual statements. (See Knudsen Decl. (Dkt. # 75) ¶¶ 3-7.)
19   Nevertheless, the court finds that the exhibits attached to the Knudsen Declaration, together with
     the motion, suffice to meet the requirements of Rule 56(d). See Choi v. Reed Inst., 822 F. App'x
20   572, 574 (9th Cir. 2020) (finding that a district court acted within its discretion when it
     considered “counsel’s affirmation [and] the memorandum of law in support of the motion” in
     ruling on a motion for continuance).
21           3
               Mr. Lindquist asserts that the parties may soon bring before the court the question of
     whether “claim documents created after October 13, 2020” are discoverable. (2d Cont. Mot. at
22   3.) The court strongly encourages the parties to resolve this dispute amicably and by reference to


     ORDER - 4
               Case 2:20-cv-01508-JLR Document 90 Filed 09/13/21 Page 5 of 6




 1   and third-party defendant, Melody Grondahl, “related to Mr. Lindquist’s Lake Forest

 2   Park property”; Ms. Grondahl’s agency agreement with Allstate; insurance applications

 3   submitted by Mr. Lindquist to Allstate for both his Lake Forest Park and Edmonds

 4   properties; and any “insurance policy or coverage documents potentially available to

 5   satisfy a judgment against Grondahl.” (Reply at 2; see also Knudsen Decl. Ex. C at 1.)

 6   Mr. Lindquist also seeks to depose Ms. Grondahl. (2d Cont. Mot. at 4; Knudsen Decl.

 7   Ex. A at 2 & Ex. C at 1 (documenting efforts by counsel to schedule Ms. Grondahl’s

 8   deposition).)

 9          Mr. Lindquist argues that this information will help answer what Allstate and its

10   agent “knew about [him] and his properties at the time of the loss.” (2d Cont. Mot. at 6;

11   Reply at 3.) That inquiry is relevant to Allstate’s motion for partial summary judgment,

12   which puts at issue whether Mr. Lindquist misrepresented where he was living and the

13   condition of the Edmonds property (2nd MSJ at 11-12), and whether Allstate had

14   independent knowledge bearing on the alleged misrepresentations (see id. at 2 (“Allstate

15   was unaware the Subject Property had been vacated,” “was deteriorating,” and had

16   experienced “ongoing damages”)). Finally, Mr. Lindquist has provided a basis for

17   believing that the information sought exists. (See, e.g., Knudsen Decl. Ex. A at 2

18   (confirming existence of unproduced claim file materials and asserting privilege over that

19   material).) Allstate does not argue otherwise but rather asserts that the current record is

20   sufficient to decide its summary judgment motion. (See Resp. at 4.)

21
     the court’s earlier order addressing this issue (see 8/16/21 Order). If such resolution is not
22   possible, however, the parties should raise it with the court as soon as possible.


     ORDER - 5
              Case 2:20-cv-01508-JLR Document 90 Filed 09/13/21 Page 6 of 6




 1          Because Mr. Lindquist has made the requisite showing, see Emps. Teamsters, 353

 2   F.3d at 1129, the only question is whether he has been diligent in his pursuit of discovery,

 3   Burlington N., 323 F.3d at 773-74. The court finds that he has shown sufficient

 4   diligence. (See 8/16/21 Order at 13 (ordering Allstate to produce additional material and

 5   inviting Mr. Lindquist to seek fees incurred in that dispute); see also Knudsen Decl., Exs.

 6   A & C (documenting efforts by Mr. Lindquist to obtain discovery).)

 7          Thus, the court grants Mr. Lindquist’s motion for a continuance and re-notes

 8   Allstate’s motion for partial summary judgment to Friday, October 29, 2021. Mr.

 9   Lindquist is entitled to file a new response to Allstate’s summary judgment motion in

10   accordance with the local rules. See Local Rules W.D. Wash. LCR 7(d)(3). Likewise,

11   Allstate may file a reply to Mr. Lindquist’s new response. See id.

12                                      IV.    CONCLUSION

13          For the reasons set forth above, the court GRANTS Mr. Lindquist’s motion to

14   continue Allstate’s motion for partial summary judgment (Dkt. # 74). The court also

15   DIRECTS the Clerk to re-note Allstate’s motion for partial summary judgment (Dkt.

16   # 71) for October 29, 2021.

17          Dated this 13th day of September, 2021.

18



                                                      A
19

20
                                                      JAMES L. ROBART
21                                                    United States District Judge

22


     ORDER - 6
